Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 2, 2020                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

  160181 & (22)(23)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  MARVIN BELSER,                                                                                        Richard H. Bernstein
           Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160181
                                                                     COA: 349705
                                                                     Court of Claims: 18-000149-MM
  VONDA R. EVANS and DANIELLE
  HAGAMAN-CLARK,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 6, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to appoint
  counsel and motion for superintending control are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 2, 2020
         a1216
                                                                                Clerk